FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    May 19, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 09-6235
 v.                                              (D.C. No. 06-CR-00115-R-1)
                                                        (W.D. Okla.)
 JESUS ADOLFO TINAJERO-
 PORRAS,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, McKAY, and LUCERO, Circuit Judges. **


      Defendant-Appellant Jesus Tinajero-Porras, an inmate proceeding pro se,

appeals from the district court’s denial of his motion for the return of seized

property under Fed. R. Crim. P. 41(g). Having jurisdiction under 28 U.S.C. §

1291, we affirm because Defendant must proceed under 18 U.S.C. § 983, the

exclusive remedy for the recovery of administratively forfeited property.

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      Mr. Tinajero-Porras is currently serving a sentence of 360 months in prison

for his conviction for various federal drug offenses. 1 Rawle 34-36. When Drug

Enforcement Agency officers arrested Mr. Tinajero-Porras in April 2006, they

found $5,023 in cash in his pocket. Id. at 127. The district court did not include

this cash among the criminal proceeds that Mr. Tinajero-Porras forfeited under 21

U.S.C. § 853. Id. at 99-104. Instead, the DEA administratively forfeited the cash

under 21 U.S.C. § 881 after sending notices to a Norman, Oklahoma residence,

the Oklahoma County jail where Mr. Tinajero-Porras was being held, and an

Oklahoma City attorney, and publishing notices in the Wall Street Journal. Id. at

131-50.

      In a short order, the district court denied Mr. Tinajero-Porras’s Rule 41(g)

motion, it appears, for lack of subject matter jurisdiction because 18 U.S.C. § 983

is the exclusive remedy and, alternatively, because a properly filed motion would

be futile. 1 Rawle 151-52. On appeal, Mr. Tinajero-Porras claims that the

Government’s notice was inadequate because he never received it, he never lived

at the Norman address, the attorney no longer represented him when she received

the notice, and he cannot read English, so the Wall Street Journal publication was

ineffective. Aplt. Br. at 2-4. It does not appear that he raised these arguments in

the district court. 1 Rawle 127-28.

      We review de novo a district court’s dismissal for lack of subject matter

jurisdiction. United States v. Rodriguez-Aguierre, 414 F.3d 1177, 1181 (10th Cir.

                                        -2-
2005). A motion filed under 18 U.S.C. § 983 is “the exclusive remedy for

seeking to set aside a declaration of forfeiture under a civil forfeiture statute.” 18

U.S.C. § 983(e)(5). Under prior Rule 41(e), which Rule 41(g) replaced, we “held

that where the property sought to be returned has been administratively forfeited,

the Court should not exercise Rule 41(e) jurisdiction if the movant has failed to

challenge the forfeiture through the appropriate administrative and judicial

procedures.” United States v. Deninno, 103 F.3d 82, 84 (10th Cir. 1996). That

holding applies here. Because 18 U.S.C. § 983 is the exclusive vehicle to

challenge an administrative forfeiture under 21 U.S.C. § 881, we lack jurisdiction

to review the denial of Mr. Tinajero-Porras’s Rule 41(g) motion. See Mesa

Valderrama v. United States, 417 F.3d 1189, 1196 (11th Cir. 2005). Therefore,

we cannot review the arguments he presents on appeal, because they go to the

merits of the forfeiture. See id. Mr. Tinajero-Porras does not raise any collateral

due process attack that would trigger our jurisdiction. Deninno, 103 F.3d at 84.

      AFFIRMED.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                          -3-